Citation Nr: 9911863	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-35 854	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disability on 
a secondary basis.

2.  Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In February 1996, 
the veteran informed VA of his move from Florida to 
Tennessee.  Consequently, jurisdiction over his claims folder 
was transferred to the RO in Nashville, Tennessee.

The Board also notes that although the veteran submitted a 
timely notice of disagreement with a rating decision denying 
service connection for dental disability, he withdrew this 
issue from his appeal in February 1998.  


REMAND

The veteran contends that service connection is warranted for 
heart disability because it developed secondary to his 
service-connected hepatitis.  At a March 1994 VA examination, 
he reported that he was told at the Tampa VA Medical Center 
that his heart disability might have developed secondary to 
his service-connected hepatitis.  

Although VA outpatient records dated from 1993 to 1999 have 
been associated with the claims folder, they do not suggest 
that the veteran's heart disability is etiologically related 
to his service-connected hepatitis.  However, it is clear 
that all pertinent VA records have not been obtained.  In 
this regard, the Board notes that the VA medical records 
associated with the claims folder indicate that the veteran 
underwent coronary artery bypass grafting and aortic valve 
replacement while hospitalized at a VA facility in April 
1994, but the summary of this hospitalization is not of 
record.

In regard to the claim for entitlement to an increased rating 
for hepatitis, the Board notes that the veteran has not had a 
VA compensation examination of his hepatitis since March 
1994.  Medical evidence dated subsequently demonstrates that 
the veteran has had abnormal liver function tests and that a 
sonogram demonstrated a fatty liver.  Various etiologies for 
the abnormal liver tests, including infectious hepatitis, 
have been suggested.  

In light of these circumstances, the case is REMANDED to the 
Nashville, Tennessee RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  He should be requested to 
specifically identify the VA clinic where 
he was told that his heart disability may 
be related to his service-connected 
hepatitis and the approximate date when 
he was provided this information.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to specifically include any 
additional records from the Tampa VA 
Medical Center.  In any event, the RO 
should obtain a summary of the veteran's 
VA hospitalization in April 1994 for 
coronary artery bypass grafting and 
aortic valve replacement.  

2.  The veteran should also be requested 
to submit medical evidence, such as a 
statement from a physician, supporting 
his contention that his heart disability 
is etiologically related to his service-
connected hepatitis.

3.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
current nature and extent of all 
impairment due to the service-connected 
residuals of hepatitis B.  The veteran's 
claims file must be made available to the 
examiner to review.  It is requested that 
the examiner note on the examination 
report whether the claims file was 
reviewed.  All pertinent tests and 
studies should be completed, to include 
liver function tests.  All current 
manifestations of the disability, to 
include any fatigue, anxiety, and 
gastrointestinal disturbances, should be 
identified, as should any dietary 
restriction or other therapeutic measures 
required for the disability.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  

4.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examination, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


